TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00511-CR




                                 Ex parte David Allen Cronin




    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. WR2006-269, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              David Allen Cronin perfected an appeal from an order denying habeas corpus relief.

The clerk’s fee has not been paid and the clerk’s record has not been filed. The Court notified

appellant’s attorney that the appeal would be dismissed if the clerk’s record was not paid for by

October 23, 2006. The Court received no response to this notice and payment has not been made.

The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                            ___________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: December 21, 2006

Do Not Publish